

114 SRES 189 ATS: Expressing the sense of the Senate regarding the 25th anniversary of democracy in Mongolia. 
U.S. Senate
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 189IN THE SENATE OF THE UNITED STATESJune 1, 2015Mr. Whitehouse (for himself, Mr. McCain, Ms. Murkowski, Mr. Durbin, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 10, 2015Reported by Mr. Corker, without amendmentDecember 16, 2015Considered and agreed toRESOLUTIONExpressing the sense of the Senate regarding the 25th anniversary of democracy in Mongolia.  
	
 Whereas the United States Government established diplomatic relations with the Government of Mongolia in January 1987;
 Whereas, in 1990, the Government of Mongolia declared an end to a one-party, authoritarian, Communist political system and adopted a lasting, multiparty democracy and free market reforms;
 Whereas the Government of Mongolia has demonstrated a commitment to democracy and continues to strengthen democratic institutions in Mongolia;
 Whereas the Government of Mongolia is an important leader in, and model for, the successful and peaceful transition to democracy;
 Whereas Mongolia successfully chaired the Community of Democracies, which was held in Ulaanbaatar in 2013, and sponsored a United Nations General Assembly resolution entitled Education for Democracy (United Nations General Assembly Resolution 69/268 (2015)) to promote democratic institutions, civic life, and human rights;
 Whereas President Tsakhiagiin Elbegdorj has stated that Mongolia is willing to serve as a center of democracy education, a life model for challenges and opportunities of freedom; Whereas Mongolia is committed to freedom of expression and other basic human rights, becoming the first country in Asia to chair the Freedom Online Coalition and hosting the annual Freedom Online conference in Ulaanbaatar in May 2015;
 Whereas Mongolia will host the 11th Asia-Europe Meeting (ASEM) Summit in 2016 in Ulaanbaatar, which will bring together European and Asian countries in an informal dialogue to address political, economic, social, cultural, and educational issues, with the objective of strengthening the relationship between the two regions in a spirit of mutual respect and equal partnership;
 Whereas the Government of Mongolia established an International Cooperation Fund to share experiences and to support the advance of democracy and democratic values in other emerging nations, including Kyrgyzstan, Afghanistan, and Burma; and
 Whereas the United States Government has a longstanding commitment, because of the interests and values of the United States, to encourage economic and political reforms in Mongolia: Now, therefore, be it
	
 That the Senate— (1)congratulates the people and the Government of Mongolia on the 25th anniversary of the first democratic elections in Mongolia, which will be celebrated on July 29, 2015;
 (2)commends Mongolia for a peaceful and successful democratic transition; (3)expresses support for the continued efforts of the Government of Mongolia to promote democracy, transparency, rule of law, and other shared values between Mongolia and the United States;
 (4)acknowledges the shared interest of the United States Government and the Government of Mongolia in promoting peace and stability in Northeast and Central Asia;
 (5)recognizes the role of Mongolia as a global leader for emerging democracies; (6)recognizes that the United States should continue to support actions taken by the Government of Mongolia to—
 (A)further develop democratic institutions; and (B)promote transparency, accountability, and community engagement; and
 (7)recommends that the United States Government expand academic, cultural, and other people-to-people partnerships between Mongolia and the United States.